  

Case 4:18-cr-20151-MFL-SDD ECF No. 382, PagelD.1600 Filed Oy id fl “ROIS IS

@ 4).
05/20
~ Dear Judge Lertman, (hy nome is“Diemond
—Helds im LOA TINS letter regarding cn\
Compasenn’ (eltace . You quired MY Circuum-
ONS COON INcorcarated, ian Cre, 19
ARE clrug PDQiOM Caled Roapt 3 FIT, i hove
00 wend reports. 1 Ihave cesta win 19
0 high Ca (kal condition Guring corid 1G,
ANA Vom carrey doing wel) LAK in Chronic
Care Pee in natteltOn So-tnatr i ceen gotnome tratiny
. Ond4OWe Core OF ny Soi, You costed or my mom
© Madical veuads which WE are trying Cur West 40
opt Qutsinings ar maacg a Vittle Vow duxingrnis
“ame. Your borer iwoould alo like 4b Mang UO +e fact
“Wak my rom "atin condition is alo Nigh risk
dur 4o-the dood clegs “rat wns found in her (ungs
SD wont chose Family members being diagnost
ON WY Cormia virus cO-MereS NO Me tO
| help WOT my Kids So my Mam istryirg
WD best SY Conn wording help ny "7 Yeor
Od 0n- Your honor icn thing, ny best to get
. eapnhog “nat You asked of ene for ny
Composenes release “naunk \jou for \your-time
@ \ Veal Apericione it:

 

 

 
 

Dip mod feds + S419 - C320

re

4

asec Laneldon
— POMBoR BO

 

Ne
et
a

ofe

t

ai
i

q

ead

fm

on,

ey

ry

aril

a

mt

Sen)

mq

ws

}

Bre AOA MIs, COV LS 2S

g
=
~

cE
A
5
5
5
a
5

al
O
ir
oO
ae
&
pe
c
ce

Judge leitman

_
ie
—
—
-
—
—~
—
—_
—
—
—
o—
—
—
—
onary
—
owe
ro
_
~

iy
an
i

i
ood
M
4,

i

yee

JUL 15 2020

CLERK’S OFFICE
U.S. DISTRICT COURT
